 

Case 19-24662-SMG Doc2 Filed 10/31/19 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts. gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

(a Original Plan
C] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Claudette Boada JOINT DEBTOR: CASE NO.: 19-24662
SS#: xxx-xx- 1184 SS#: XXx-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a ;

partial payment or no payment at all to the secured creditor [S) Included [I Not insluded

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (Included [M] Not included

out in Section IIT

Nonstandard provisions, set out in Section VIIT [_] Included [m| Not included
II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

1. $750.00 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [[] PROBONO
Total Fees: $3500.00 Total Paid: $3500.00 Balance Due: $0.00
Payable /month (Months __to__)

Allowed fees under LR 2016-I(B)(2) are itemized below:

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Il. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: The Reserve at Huntington Property Owners Association, Inc.

Address: 2800 W State Rd 84 Arrearage/ Payoff on Petition Date $0.00

 

Ste 118
MMM Ad te P t E
Ft. Lauderdale, FL 33312 squats Etoteeten ___$750.00__ /month (Months _1_ to _60 )

Last 4 Digits of
Account No.: 5205

Other: Debtor is objecting to this claim.

 

 

 

LF-31 (rev. 10/3/17) Page | of 3
Case 19-24662-SMG Doc2 Filed 10/31/19 Page2of3

 

 

 

 

 

 

 

Debtor(s): Claudette Boada Case number: 19-24662

[m] Real Property Check one below for Real Property:

(m [Principal Residence [m]Escrow is included in the regular payments

[_ Other Real Property [_]The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:
15205 SW 54 St
Miramar, FL 33027
[_] Personal Property/Vehicle
Description of Collateral:
2. Creditor: Mr, Cooper

Address: PO Box 612488 Arrearage/ Payoff on Petition Date
Dallas, TX 75261 [Select Payment Type] $750.00 /month (Months 1 to 60 )

Last 4 Digits of
Account No.: 3231
Other:
[m] Real Property Check one below for Real Property:

{m Principal Residence [_]Escrow is included in the regular payments

[_jOther Real Property [_]The debtor(s) will pay [Jtaxes [_Jinsurance directly
Address of Collateral:
15205 SW 54 St
Miramar, FL 33027
[_] Personal Property/Vehicle
Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [i] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[mg] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[a] NONE
IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORG(S)' ATTORNEY'S FEE: [il] NONE
B. INTERNAL REVENUE SERVICE: [il] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [il] NONE
D. OTHER: [ii] NONE

 

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay /month (Months __ to___ )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: _ [ii] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-24662-SMG Doc2 Filed 10/31/19 Page3of3
Debtor(s): Claudette Boada Case number: 19-24662

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

{j] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [il] NONE
VII NON-STANDARD PLAN PROVISIONS [ii] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

/s/ Claudette Boada Debtor October 31, 2019 Joint Debtor
Claudette Boada Date Date
Attorney with permission to sign on Date

Debtor(s)! behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph Vill.

LF-31 (rev. 10/3/17) Page 3 of 3
